Citation Nr: 0623883	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  00-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus, on appeal from the initial grant of 
service connection.

2. Entitlement to a disability rating in excess of 20 percent 
for traumatic arthritis of the left ankle, on appeal from the 
initial grant of service connection.

3. Entitlement to an effective date prior to December 23, 
1997 for the award of service connection for bilateral pes 
planus.

4. Entitlement to an effective date prior to December 23, 
1997 for the award of service connection for traumatic 
arthritis of the left ankle.

5. Entitlement to service connection for a right hip 
arthroplasty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In September 2001, the veteran disagreed with September 2000 
RO determinations denying compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residual 
disability from a right hip replacement; service connection 
for arthritis of the right foot; service connection for 
arthritis of the right ankle; and a total disability rating 
based on individual unemployability due to service-connected 
disability.  In March 2005, the Board ordered the RO to issue 
a statement of the case (SOC) on those matters.  The RO did 
so on December 28, 2005.  As discussed below, the appellant 
has submitted numerous statements and documents to VA since 
the issuance of the December 2005 SOC.  The RO should address 
whether any of the statements submitted by the appellant 
constitute a timely substantive appeal and take any 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In February 2006, the office of the Secretary of VA and the 
AMC received documents from the appellant, which were then 
forwarded to the Board and associated with the appellant's 
claims folder.  The Board also received a duplicate package 
of the material submitted to the Secretary of VA in March 
2006.  Due process requires evidence to be considered by the 
RO in the first instance, unless there is a waiver of such 
initial RO consideration.  The Board contacted the appellant 
in May 2006 to determine whether she wanted to waive initial 
RO consideration of this evidence, and told her that if she 
did not waive such consideration, the Board would remand her 
case to the RO for the RO to consider the evidence.  The 
appellant replied that the evidence was provided to the AMC 
within the deadline allowed and that, therefore, she would 
not check either statement - indicating that she did or did 
not waive RO consideration of the evidence.  The appellant 
has not waived RO consideration of the evidence; 
consequently, it must be returned to the RO for consideration 
and preparation of a supplemental SOC.  

Also, in February 2006, the veteran stated to the RO that the 
RO had failed to contact physicians whose names she gave to 
the RO.  Authorizations for VA to obtain private medical 
records are valid only for a limited period of time.  
Accordingly, she should be requested to indicate where 
additional records of treatment can be obtained and authorize 
VA to obtain them, and then the RO should assist her in that 
regard.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
authorize VA to obtain any medical 
records that she would like VA to 
obtain and consider.  The identified 
records should be obtained and 
associated with the veteran's claims 
folder.  

2.  Consider the evidence that the 
veteran has submitted since the 
December 2005 supplemental SOC.  
Thereafter, to the extent the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
supplemental SOC and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



